Pee Curiam.
This case is before us on a rule to show cause why a peremptory writ of an alternative writ of mandamus should not issue against William T. Kaltenbach, inspector of buildings of the city of Elizabeth, directing him to issue to the relator a permit to construct a one-story addition to her building on property located at the corner of Newark avenue and North avenue, in the city of Elizabeth, for store purposes.
The city of Elizabeth has a zoning ordinance. The property of the relator is zoned as “Business A District.” The permit is refused because it is contended that the addition desired to he made by the relator is prohibited by section 5 (a) of the zoning ordinance, which provides as follows:. “In any residence, ‘A,’ TP or ‘0/ or Business CA’ District, no story of a building shall be nearer to the street line of any street on which it faces than the general average alignment of the corresponding stories of existing -buildings within two hundred (200) feet on each side of the lot and within the same block, except that no building shall be required to set *666back more than thirty (30) feet from any street line, and provided that one-street frontage of a corner lot shall be exempt from this provision, except as hereinafter provided.”
After the refusal of the building inspector to grant the permit by reason of the above section, an appeal to the board of zoning adjustment was made by the relator. The board of zoning adjustment refused to direct the issuing of the permit. The deed of the relator for the property in question is without restrictions.
We consider this case controlled by Union County Improvement Co., Relator, v. Kaltenbach, Building Inspector of the City of Elizabeth, 3 N. J. Mis. R. 341. This case follows the case of Ignaciunas v. Risley, 2 N. J. Adv. R. 852. There is nothing' to show that the building of the relator, when completed as contemplated by the addition, will be against public health and safety, or public welfare. A peremptory writ of mandamus will be awarded. If the defendant so desires the pleadings will be moulded upon application so as to permit of an appeal, if an appeal is desired.